DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                          	   Status of Claims

Claims 1-20 are pending. Claims 1, 3, 7, 8, 10, 15, and 17 have been amended. Claims 1, 8, and 15 are independent.  This Office action is in response to the “applicants arguments” received on 12/16/2021.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims:
Claims 1, 8, and 15 have been amended as follows:
-In the line 7 of claims 1, line 9 of claim 8, and line 8 of claim 15, before “trajectory of the first vehicle” and after “a”, add – the first --;
-In line 10 of claim 1, lines 13-14 of claim 8, and line 13 of claim 15, before “first trajectory” and after “and”, delete – a – and add – the --; 
- In line 21 of claim 1, line 26 of claim 8, and line 25 of claim 15, after “based on” and before “distance between”, delete – the – and add – a --; 

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Puya Partow-Navid on 12/30/2021.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 8, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “generating an adjusted acceleration profile based on determining, via one or more sensors of the first vehicle, that a second vehicle is approaching the first vehicl
The closest prior art of reference is Lee et  al. (US7400963B2). Lee et al. is a vehicle curve speed control system adapted for use with a vehicle to identify approaching curve points of a curve in terms of curvature or radius, and determine a desired speed profile based on operator preference and/or vehicle characteristic input, such that an acceleration profile is determined, based on the current vehicle speed, and desired speed profile. However He et al. does not specifically state a system to “generating an adjusted acceleration profile based on determining, via one or more sensors of the first vehicle, that a second vehicle is approaching the first vehicl
Therefore, this reference fails to anticipate or teach “generating an adjusted acceleration profile based on determining, via one or more sensors of the first vehicle, that a second vehicle is approaching the first vehiclClaims 1, 8, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669